DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 8-10 of remarks, filed 08/16/2021, with respect to the rejection of claims 14-22 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rops et al. [WO 2016/096508 A1].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-25 and 37-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2012/0188521 A1] in view of Rops et al. [WO 2016/096508 A1].

Regarding claim 14, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure having a series of openings (as 

Sato does not explicitly teach wherein a first subset of the series of openings  is in fluid communication with a first chamber and a second subset of the series of openings is in fluid communication with a second chamber, the first chamber and second chamber being defined between a first member in which the series of openings are defined and a second member, a portion of the first member or second member extending from a first side of the series of openings between two adjacent openings of the series of openings and into a recess in the other of the first member or second member on a second side of the series of openings opposite to the first side, one of the two adjacent openings being in the first subset and the other of the two adjacent openings being in the second subset and the portion separating the first chamber from the second chamber.
However, Rops et al. discloses a fluid handling structure for a lithographic apparatus configured to contain immersion fluid and comprising a plurality of openings in communication with respective chambers, the first chamber and second chamber being defined between a first member in which the series of openings are defined and a second member, a portion of the first member or second member extending from a first side of the series of openings between two adjacent openings of the series of openings and into a recess in the other of the first member or second member on a second side of the series of openings opposite to the first side, one of the 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a first chamber and second chamber in communication with the respective openings and connected via a first and second member, as taught by Rops et al. in the system of Sato because such a modification helps in controlling the flow and/or the position of the immersion fluid (paragraph [0006] of Rops et al.).

Regarding claim 16, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure having an extractor comprising a first series of openings formed in the fluid handling structure (as shown in Fig. 4), a gas supply system comprising a second series of openings formed in the fluid handling structure and located outward, relative to a center of the fluid handling structure, of the first series of openings of the extractor, and at least one further opening configured to provide gas between the extractor and the gas supply system (as shown in Fig. 17), the first series of openings, the second series of openings and the at least one further opening directed, in use, towards a substrate (P) and/or a support table (2P) configured to support the substrate (as shown in Figs. 3). 

	Sato does not explicitly teach wherein a first subset of openings of the first and second series of openings and the at least one further opening is in fluid communication with a first chamber and a second subset of openings of the first and second series of openings and the at least one further opening is in fluid communication with a second chamber

	Therefore, it would have been obvious to one of ordinary skill in the art to provide a first chamber and second chamber in communication with the respective openings, as taught by Rops et al. in the system of Sato because such a modification helps in controlling the flow and/or the position of the immersion fluid (paragraph [0006] of Rops et al.).

Regarding claim 29, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure comprising: 
an extractor comprising a first series of openings configured to extract fluid from an immersion space (as shown in Fig. 4); 
a gas supply system comprising a second series of openings configured to supply gas to the immersion space, each opening of the second series of openings located further from a central portion of the fluid handling structure than an adjacent opening of the first series of openings of the extractor (as shown in Figs. 4 and 17); and 
at least one further opening configured to provide gas, the at least one further opening located between the first and second series of openings (as shown in Fig. 17), 
wherein the first series of openings, the second series of openings and the at least one further opening are directed, in use, towards a substrate and/or a support table configured to support the substrate (as shown in Figs. 3 and 17).
 

	However, Rops et al. discloses a fluid handling structure for a lithographic apparatus configured to contain immersion fluid and comprising a plurality of openings in communication with respective chambers (as shown in Figs. 10-13, chambers 213a and 213b, openings 210, 220).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a first chamber and second chamber in communication with the respective openings, as taught by Rops et al. in the system of Sato because such a modification helps in controlling the flow and/or the position of the immersion fluid (paragraph [0006] of Rops et al.).

Regarding claims 17-22, 25 and 30-32 Sato in view of Rops et al. discloses comprising a first member and a second member which are brought together so as to define the first chamber and the second chamber therebetween, wherein the second member comprises a portion extending from one side of the second series of openings between two adjacent openings of the second series of openings to the other side of the second series of openings, wherein a recess is formed in the first member on a second side of the second series of openings opposite to a first side from which the portion projects from the second chamber such that the portion extends into the recess, wherein a first part of the portion which is between the two adjacent openings of the second series of openings is thinner than a second part of the portion which is in the recess, wherein a cavity is formed with sides thereof defined partly in the portion and partly in the first 

Regarding claims 23, 24, 27, 28, 33 and 34 Sato in view of Rops et al. discloses a lithography apparatus comprising: a support table configured to support an object; a projection system configured to project a beam of radiation to expose the object; and further comprising a controller configured to control movement of the support table to follow a route comprised of a series of motions and to control the liquid confinement structure wherein each motion involves the support table moving relative to the fluid handling structure such that a portion of the support table which moves from being not under the liquid confinement structure to being under the liquid confinement structure passes under a leading edge of the liquid confinement structure and a portion of the support table which moves from being under the liquid confinement structure to being not under the liquid confinement structure passes under a trailing edge of the liquid confinement structure, the controller configured to modify fluid flow such that a first fluid flow rate into or out of at least one of the openings connected to the first chamber at the leading edge of the liquid confinement structure is different to a second fluid flow rate into or out of at least one of the openings connected to the second chamber at the trailing edge of the liquid confinement structure during a motion of the series of motions (as shown in Fig. 4 and Figs. 15-17 of Sato and as shown in Figs. 10-13, chambers 213a and 213b, openings 210, 220 of Rops et al.).

Allowable Subject Matter

Claims 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Neither Sato nor Rops et al., either alone or in combination discloses “wherein a first part of the portion which is between the two adjacent openings is thinner than a second part of the first portion which is in the recess, and/or wherein a cavity is formed in the fluid handling structure with sides thereof defined partly in the portion and partly in the other member, a third member being positioned in the cavity thereby to form a seal between the first chamber and second chamber, and/or wherein a leading edge of the portion and the recess have complementary surfaces constructed together to form a labyrinth seal” or “wherein a leading edge of the portion and the recess have complementary surfaces constructed together to form a labyrinth seal”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882